JjPER CURIAM.
On the petition of Zoe Olivia Smith Wong for reinstatement of her license to practice law:
Petitioner previously practiced law in the State of Louisiana until she jointly petitioned with the Disciplinary Board of the Louisiana State Bar Association for permission to obtain inactive status on grounds of mental disability. In March, 1991, petitioner suffered a mental breakdown, and was committed to the psychiatric unit of East Jefferson General Hospital because she threatened to kill herself and her daughters. Since that time petitioner has been treated for her mental disability in Louisiana and in Tennessee. She is presently undergoing psychiatric care at East Jefferson Mental Health Clinic.
This Court granted petitioner inactive status by order issued January 10, 1992. On June 18, 1993, petitioner filed for reinstatement alleging her mental disability has been removed. According to petitioner’s psychiatrist, Dr. Craig Maumus, petitioner’s illness is still present but the major disability has been removed because of medication (Lithium). Dr. Maumus testified before a Hearing Committee that if petitioner does not take *215her medication daily, her symptoms could reoccur and her judgment may again become impaired.1 In order to determine whether petitioner is taking her medication a blood test must be administered.
Upon the petition of Zoe Olivia Smith Wong, for reinstatement of her license to practice law, and based on the findings, conclusions, and recommendations of both the Louisiana State Bar Association’s Disciplinary Counsel and Disciplinary Board, we find that Zoe Olivia Smith Wong, should be readmitted to the practice of law in the state of Louisiana under the conditions that,
1. She is placed on (18) months of supervised probation.
|22. She maintains monthly contact with her mental health provider, i.e., doctor, nurse, and/or mental health clinic, during her period of probation.
3. She submits to whatever medical treatment is deemed appropriate by her treating physician and take all medications as prescribed by her physician, including lithium screenings as ordered by the mental health care provider. However, the test must be done at least every three (3) months during the probation period to ensure that she is taking any prescribed medications as ordered by her physician. A report of the results must be sent to petitioner’s counsel and forwarded to the Disciplinary Counsel within (thirty) 30 days of the test date. The petitioner must accept the responsibility for timely securing the report and promptly tendering the same to the Office of Disciplinary Counsel.
4. She shall engage in a supervised practice with Doug Allen or any other licensed attorney in good standing with the Louisiana State Bar Association not to exceed forty (40) hours per week. Doug Allen or the supervising attorney shall report in writing at least once every three (3) months to the Office of Disciplinary Counsel as to the general details of Petitioner’s progress and performance during the period of probation.
She may participate in hearings on motions, rules and any other court proceedings, but not trial on the merits until further order of this Court. She may attend trials, but she shall not participate as lead counsel in any trials. 5.
6. Each individual case she retains shall be by an engagement letter. If the engagement is on an hourly basis, then time records shall be completed.
7. She shall complete the mandatory Continuing Legal Education requirements for 1993.
8. She shall pay all costs of the disability proceedings including cost of reinstatement within one (1) year from the date of reinstatement.
9. She shall provide full and complete responses to all outstanding complaints, if any, within thirty (30) days from the date of reinstatement.
10. She shall provide full and complete cooperation with the Office of Disciplinary Counsel.
11. She shall submit a final written report from treating physician with regards to petitioner’s ability to practice without a supervisor, within thirty (30) days prior to termination of the probationary period which said report must be submitted to Disciplinary Counsel.
12. In the event of noncompliance with any of the terms of probation, Doug Allen or the supervising attorney, shall immediately notify the Office of Disciplinary Counsel. The Disciplinary Board shall have the authority, following whatever procedures it deems appropriate, to modify the terms of probation, extend the probation, or recommend to this Court that the probation be revoked.
Therefore, the petition of Zoe Olivia Smith Wong, requesting reinstatement of her license to practice law in the state of Louisiana is hereby granted, contingent upon compliance' with the forementioned conditions.
*216WATSON, J., dissents from allowing this person to practice law at this time.
DENNIS, J. not on panel.

. Petitioner is required to take 300mg of lithium three times a day.